DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 18 July 2022.  Applicant’s amendment on 18 July 2022 amended Claims 1-4, 6-8, 10, 11, 13-16, 18, and 20.  Claims 21, and 22 is newly presented.  Currently Claims 1-4, 6-8, 10-18, 21, and 22 are pending and have been examined.  Claims 5, 9, and 19 has been canceled.  The Examiner notes that the 101 rejection has been withdrawn.  

Examiner’s Note

The claim recites the combination of additional elements of receiving geofence data to detect the entry and exiting of a vehicle trailer in order to update a docking plan to determine and assign automated delivery resources to the assigned dock.  The claim as a whole integrates the mental process into a practical application.  Specifically, the additional elements recite a specific manner of automatically collecting location data of trailers that need to be unloaded and assigning automated resources to prepare to unload the trailer which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. 

Response to Arguments

Applicant's arguments filed 18 July 2022 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11, 15, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, Sr. et al. (U.S. Patent Publication 2013/0085668 A1) (hereafter Roberts) in view of Sullivan et al. (U.S. Patent Publication 2018/0121864 A1) (hereafter Sullivan).

	Referring to Claim 1, Roberts teaches a server comprising:

a location database configured to receive location data associated with at least one vehicle or vehicle trailer (see; par. [0101] of Roberts teaches the determining of the current location of all the vehicles).

a cargo database storing cargo manifests for items on the at least one vehicle or vehicle trailer. (see; par. [0101] of Roberts teaches determining a loading manifest for the freight carriers).

a geofence database storing geofences for each of a plurality of facilities in a distribution network (see; par. [0010]-[0011] of Roberts teaches using geofence data at facilities to determine in order to provide estimated time of arrival and generating an advance loading manifest for the facility (i.e. plurality of facilities)).

a docking database configured to develop and store a docking plan for each of the plurality of facilities in the distribution network (see; par. [0094] of Roberts teaches the creating of a load plan for destination of an advance loading manifest (i.e. docking plan), par [0046] including loading plans).

a processor configured to: detect the entry of the at least one vehicle or vehicle trailer into the geofence of one of the plurality of facilities based on the location data of the at least one vehicle or vehicle trailer (see; par. [0097] of Roberts teaches detecting a vehicle in a geofence area of a facility based on the location of the freight carrier).

update the docking plan for the facility based on the detected entry of the at least one vehicle or vehicle trailer into the geofence and assign a dock to the at least one vehicle or vehicle trailer (see; par. [0094] of Roberts teaches that load plans at a facility can be changed dynamically in real time based an optimization of the transportation resource, par. [0068] which is also updated based on GPS and geofence detection as the vehicle enters or leaves a designated location).

Roberts does not explicitly disclose the following limitations, however,

Sullivan teaches determine, based on the cargo manifest for the items, which items are to be unloaded from the vehicle or vehicle trailer and one or more of a plurality of automated delivery resources needed to unload the items (see; par. [0008] of Sullivan teaches determine based inbound manifest of items on the truck, resources needed to be assigned to remove the items, par. [0044] specifically also planning the use of AGV automated guided vehicles to aid in the unloading and loading of the truck), and
cause the one or more of the plurality of automated delivery resources to travel to the assigned dock (see; par. [0056] of Sullivan teaches the assigning of automated guided vehicles to the specific dock that items need to be unloaded).

The Examiner notes that Roberts teaches similar to the instant application teaches information transmission and processing systems and methods for managing freight carriers.
Specifically, Roberts discloses the remotely monitoring of trailer and vehicles in order to determine their location for use in managing the delivery of freight and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Sullivan teaches automated cross dock operations used for the  orderly movement for all inbound platforms freight, and assigning resources to unload and load including automated guided vehicles and as it is comparable in certain respects to Roberts which information transmission and processing systems and methods for managing freight carriers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Roberts discloses the remotely monitoring of trailer and vehicles in order to determine their location for use in managing the delivery of freight.  However, Roberts fails to disclose determine, based on the cargo manifest for the items, which items are to be unloaded from the vehicle or vehicle trailer and one or more of a plurality of automated delivery resources needed to unload the items and cause the one or more of the plurality of automated delivery resources to travel to the assigned dock.

Sullivan discloses determine, based on the cargo manifest for the items, which items are to be unloaded from the vehicle or vehicle trailer and one or more of a plurality of automated delivery resources needed to unload the items and cause the one or more of the plurality of automated delivery resources to travel to the assigned dock.  

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Roberts determine, based on the cargo manifest for the items, which items are to be unloaded from the vehicle or vehicle trailer and one or more of a plurality of automated delivery resources needed to unload the items and cause the one or more of the plurality of automated delivery resources to travel to the assigned dock as taught by Sullivan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Roberts and Sullivan teach the collecting and analysis of data in order to manage the handling of freight being distributed and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 10, see discussion of claim 1 above, while Roberts in view of Sullivan teaches the system above, Roberts does not explicitly discloses a system having the limitations of, however,

Sullivan teaches the cargo manifest is generated by the mobile device based at least on scan information associated with at least on item or item container (see; par. [0050]-[0051] of Sullivan teaches a cargo manifest is created and used on a mobile device in order to verify items in a container).

The Examiner notes that Roberts teaches similar to the instant application teaches information transmission and processing systems and methods for managing freight carriers.
Specifically, Roberts discloses the remotely monitoring of trailer and vehicles in order to determine their location for use in managing the delivery of freight and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Sullivan teaches automated cross dock operations used for the  orderly movement for all inbound platforms freight, and assigning resources to unload and load including automated guided vehicles and as it is comparable in certain respects to Roberts which information transmission and processing systems and methods for managing freight carriers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Roberts discloses the remotely monitoring of trailer and vehicles in order to determine their location for use in managing the delivery of freight.  However, Roberts fails to disclose the cargo manifest is generated by the mobile device based at least on scan information associated with at least on item or item container.

Sullivan discloses the cargo manifest is generated by the mobile device based at least on scan information associated with at least on item or item container.  

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Roberts the cargo manifest is generated by the mobile device based at least on scan information associated with at least on item or item container as taught by Sullivan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Roberts and Sullivan teach the collecting and analysis of data in order to manage the handling of freight being distributed and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 11, Roberts in view of Sullivan teaches a method.  Claim 11 recites the same or similar limitations as those addressed above in claim 1, Claim 11 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 15, see discussion of claim 11 above, while Roberts in view of Sullivan teaches the system above, Roberts does not explicitly discloses a system having the limitations of, however,

Sullivan teaches identifying the position of the at least on vehicle or vehicle trailer within the one of the plurality of item delivery facilities based at least in part on the location data (see; par. [0063] of Sullivan discloses real time trailer location update, par. [0042]-[0043] which is used to create the docking plan based on updated location information (i.e. arrival time)).

The Examiner notes that Roberts teaches similar to the instant application teaches information transmission and processing systems and methods for managing freight carriers.
Specifically, Roberts discloses the remotely monitoring of trailer and vehicles in order to determine their location for use in managing the delivery of freight and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Sullivan teaches automated cross dock operations used for the  orderly movement for all inbound platforms freight, and assigning resources to unload and load including automated guided vehicles and as it is comparable in certain respects to Roberts which information transmission and processing systems and methods for managing freight carriers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Roberts discloses the remotely monitoring of trailer and vehicles in order to determine their location for use in managing the delivery of freight.  However, Roberts fails to disclose identifying the position of the at least on vehicle or vehicle trailer within the one of the plurality of item delivery facilities based at least in part on the location data.

Sullivan discloses identifying the position of the at least on vehicle or vehicle trailer within the one of the plurality of item delivery facilities based at least in part on the location data.  

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Roberts identifying the position of the at least on vehicle or vehicle trailer within the one of the plurality of item delivery facilities based at least in part on the location data as taught by Sullivan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Roberts and Sullivan teach the collecting and analysis of data in order to manage the handling of freight being distributed and they do not contradict or diminish the other alone or when combined.


Referring to Claim 20, see discussion of claim 11 above, while Roberts in view of Sullivan teaches the system above, Roberts further discloses a system having the limitations of, however,

the cargo manifest is generated by a mobile device based at least on scan information associated with the items on the vehicle or vehicle trailer (see; par. [0025] of Roberts teaches the scanning using mobile device or terminal, par. [0030] in order to generate a cargo manifest).


	Referring to Claim 20, see discussion of claim 11 above, while Roberts in view of Sullivan teaches the method above Claim 20 recites the same or similar limitations as those addressed above in claim 10, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 10.

Referring to Claim 21, see discussion of claim 1 above, while Roberts in view of Sullivan teaches the system above, Roberts in view of Sullivan does not explicitly discloses a system having the limitations of, however,

Sullivan teaches cause automatic unloading of the determined items using the one or more of the plurality of automated resources (see; par. [0028] of Sullivan teaches use of AGV automated guided vehicle to automatically unload the trucks).

The Examiner notes that Roberts teaches similar to the instant application teaches information transmission and processing systems and methods for managing freight carriers.
Specifically, Roberts discloses the remotely monitoring of trailer and vehicles in order to determine their location for use in managing the delivery of freight and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Sullivan teaches automated cross dock operations used for the  orderly movement for all inbound platforms freight, and assigning resources to unload and load including automated guided vehicles and as it is comparable in certain respects to Roberts which information transmission and processing systems and methods for managing freight carriers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Roberts discloses the remotely monitoring of trailer and vehicles in order to determine their location for use in managing the delivery of freight.  However, Roberts fails to disclose the cause automatic unloading of the determined items using the one or more of the plurality of automated resources.

Sullivan discloses cause automatic unloading of the determined items using the one or more of the plurality of automated resources.  

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Roberts cause automatic unloading of the determined items using the one or more of the plurality of automated resources as taught by Sullivan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Roberts and Sullivan teach the collecting and analysis of data in order to manage the handling of freight being distributed and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 22, see discussion of claim 11 above, while Roberts in view of Sullivan teaches the method above Claim 22 recites the same or similar limitations as those addressed above in claim 21, Claim 22 is therefore rejected for the same or similar limitations as set forth above in claim 21.


Claims 2-6, 8, 12-14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, Sr. et al. (U.S. Patent Publication 2013/0085668 A1) (hereafter Roberts) in view of Sullivan et al. (U.S. Patent Publication 2018/0121864 A1) (hereafter Sullivan) in further view of Aleman et al. (U.S. Patent Publication 2018/0341904 A1) (hereafter Aleman).

	Referring to Claim 2, see discussion of claim 1 above, while Roberts in view of Sullivan teaches the system above, Roberts in view of Sullivan does not explicitly discloses a system having the limitations of, however,

Aleman teaches a route database configured to store a route associated with the at least one vehicle or vehicle trailer (see; par. [0023], par. [0027], and par. [0068] of Aleman teaches managing a route of a transportation trailer).

The Examiner notes that Roberts teaches similar to the instant application teaches information transmission and processing systems and methods for managing freight carriers.
Specifically, Roberts discloses the remotely monitoring of trailer and vehicles in order to determine their location for use in managing the delivery of freight and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Sullivan teaches automated cross dock operations used for the  orderly movement for all inbound platforms freight, and assigning resources to unload and load including automated guided vehicles and as it is comparable in certain respects to Roberts which information transmission and processing systems and methods for managing freight carriers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Aleman teaches system and method for transportation dock management and as it is comparable in certain respects to Roberts which information transmission and processing systems and methods for managing freight carriers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Roberts and Sullivan discloses the remotely monitoring of trailer and vehicles in order to determine their location for use in managing the delivery of freight.  However, Roberts and Sullivan fails to disclose a route database configured to store a route associated with the at least one vehicle or vehicle trailer.

Aleman discloses a route database configured to store a route associated with the at least one vehicle or vehicle trailer.  

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Roberts and Sullivan a route database configured to store a route associated with the at least one vehicle or vehicle trailer as taught by Sullivan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Roberts, Sullivan, and Aleman teach the collecting and analysis of data in order to manage the handling of freight being distributed and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 3, see discussion of claim 2 above, while Roberts in view of Sullivan in further view of Aleman teaches the system above, Roberts does not explicitly disclose a system having the limitations of, however,

Sullivan teaches the processor is further configured to determine an exit time of the at least one vehicle or vehicle trailer from a second one of the plurality of facilities, and wherein the location database is configured to determine an expected arrival time of the at least one vehicle or vehicle trailer at the one of the plurality of distribution facilities based at least in part on the exit time, the route associated with the at least one vehicle or vehicle trailer and the location data associated with the at least one vehicle or vehicle trailer (see; par. [0031] of Sullivan teaches tracking in real time location of multiple trucks, par. [0062]-[0064] where communication between multiple terminals to use real time location and external real time data that can cause delays in order to reroute or adjust the plan and optimize resources at the sites (i.e. enter and exit indicated by real time location determination)).

The Examiner notes that Roberts teaches similar to the instant application teaches information transmission and processing systems and methods for managing freight carriers.
Specifically, Roberts discloses the remotely monitoring of trailer and vehicles in order to determine their location for use in managing the delivery of freight and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Sullivan teaches automated cross dock operations used for the  orderly movement for all inbound platforms freight, and assigning resources to unload and load including automated guided vehicles and as it is comparable in certain respects to Roberts which information transmission and processing systems and methods for managing freight carriers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Roberts discloses the remotely monitoring of trailer and vehicles in order to determine their location for use in managing the delivery of freight.  However, Roberts fails to disclose the processor is further configured to determine an exit time of the at least one vehicle or vehicle trailer from a second one of the plurality of facilities, and wherein the location database is configured to determine an expected arrival time of the at least one vehicle or vehicle trailer at the one of the plurality of distribution facilities based at least in part on the exit time, the route associated with the at least one vehicle or vehicle trailer and the location data associated with the at least one vehicle or vehicle trailer.

Sullivan discloses the processor is further configured to determine an exit time of the at least one vehicle or vehicle trailer from a second one of the plurality of facilities, and wherein the location database is configured to determine an expected arrival time of the at least one vehicle or vehicle trailer at the one of the plurality of distribution facilities based at least in part on the exit time, the route associated with the at least one vehicle or vehicle trailer and the location data associated with the at least one vehicle or vehicle trailer.  

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Roberts the processor is further configured to determine an exit time of the at least one vehicle or vehicle trailer from a second one of the plurality of facilities, and wherein the location database is configured to determine an expected arrival time of the at least one vehicle or vehicle trailer at the one of the plurality of distribution facilities based at least in part on the exit time, the route associated with the at least one vehicle or vehicle trailer and the location data associated with the at least one vehicle or vehicle trailer as taught by Sullivan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Roberts and Sullivan teach the collecting and analysis of data in order to manage the handling of freight being distributed and they do not contradict or diminish the other alone or when combined.


Referring to Claim 4, see discussion of claim 2 above, while Roberts in view of Sullivan in further view of Aleman teaches the system above, Roberts does not explicitly disclose a system having the limitations of, however,

Sullivan teaches the docking database is configured to develop the docking plan based at least in part on the expected arrival time of the at least one vehicle of vehicle trailer (see; par. [0063] of Sullivan discloses real time trailer location update, par. [0042]-[0043] which is used to create the docking plan based on updated location information (i.e. arrival time)).

The Examiner notes that Roberts teaches similar to the instant application teaches information transmission and processing systems and methods for managing freight carriers.
Specifically, Roberts discloses the remotely monitoring of trailer and vehicles in order to determine their location for use in managing the delivery of freight and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Sullivan teaches automated cross dock operations used for the  orderly movement for all inbound platforms freight, and assigning resources to unload and load including automated guided vehicles and as it is comparable in certain respects to Roberts which information transmission and processing systems and methods for managing freight carriers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Roberts discloses the remotely monitoring of trailer and vehicles in order to determine their location for use in managing the delivery of freight.  However, Roberts fails to disclose the docking database is configured to develop the docking plan based at least in part on the expected arrival time of the at least one vehicle of vehicle trailer.

Sullivan discloses the docking database is configured to develop the docking plan based at least in part on the expected arrival time of the at least one vehicle of vehicle trailer.  

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Roberts the docking database is configured to develop the docking plan based at least in part on the expected arrival time of the at least one vehicle of vehicle trailer as taught by Sullivan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Roberts and Sullivan teach the collecting and analysis of data in order to manage the handling of freight being distributed and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 6, see discussion of claim 1 above, while Roberts in view of Sullivan teaches the system above, Roberts in view of Sullivan does not explicitly discloses a system having the limitations of, however,

Aleman teaches the docking database is configured to determine the docking plan based at least in part on the position of at least on vehicle or vehicle trailer within an item delivery facility (see; par. [0069]-[0072] of Aleman teaches as part of the dock management system determine a docking plan based on the location of the trailer at the facility utilized to deliver packages).

The Examiner notes that Roberts teaches similar to the instant application teaches information transmission and processing systems and methods for managing freight carriers.
Specifically, Roberts discloses the remotely monitoring of trailer and vehicles in order to determine their location for use in managing the delivery of freight and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Sullivan teaches automated cross dock operations used for the  orderly movement for all inbound platforms freight, and assigning resources to unload and load including automated guided vehicles and as it is comparable in certain respects to Roberts which information transmission and processing systems and methods for managing freight carriers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Aleman teaches system and method for transportation dock management and as it is comparable in certain respects to Roberts which information transmission and processing systems and methods for managing freight carriers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Roberts and Sullivan discloses the remotely monitoring of trailer and vehicles in order to determine their location for use in managing the delivery of freight.  However, Roberts and Sullivan fails to disclose the docking database is configured to determine the docking plan based at least in part on the position of at least on vehicle or vehicle trailer within an item delivery facility.

Aleman discloses the docking database is configured to determine the docking plan based at least in part on the position of at least on vehicle or vehicle trailer within an item delivery facility.  

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Roberts and Sullivan the docking database is configured to determine the docking plan based at least in part on the position of at least on vehicle or vehicle trailer within an item delivery facility as taught by Aleman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Roberts, Sullivan, and Aleman teach the collecting and analysis of data in order to manage the handling of freight being distributed and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 8, see discussion of claim 1 above, while Roberts in view of Sullivan teaches the system above, Roberts in view of Sullivan does not explicitly discloses a system having the limitations of, however,

Aleman teaches the location database is configured to receive the location data from a mobile device (see; par. [0037] of Aleman teaches a location data that is collected from mobile devices to be used by the docking management system).

The Examiner notes that Roberts teaches similar to the instant application teaches information transmission and processing systems and methods for managing freight carriers.
Specifically, Roberts discloses the remotely monitoring of trailer and vehicles in order to determine their location for use in managing the delivery of freight and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Sullivan teaches automated cross dock operations used for the  orderly movement for all inbound platforms freight, and assigning resources to unload and load including automated guided vehicles and as it is comparable in certain respects to Roberts which information transmission and processing systems and methods for managing freight carriers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Aleman teaches system and method for transportation dock management and as it is comparable in certain respects to Roberts which information transmission and processing systems and methods for managing freight carriers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Roberts and Sullivan discloses the remotely monitoring of trailer and vehicles in order to determine their location for use in managing the delivery of freight.  However, Roberts and Sullivan fails to disclose the location database is configured to receive the location data from a mobile device.

Aleman discloses the location database is configured to receive the location data from a mobile device.  

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Roberts and Sullivan the location database is configured to receive the location data from a mobile device as taught by Aleman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Roberts, Sullivan, and Aleman teach the collecting and analysis of data in order to manage the handling of freight being distributed and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 12, see discussion of claim 11 above, while Roberts in view of Sullivan teaches the method above Claim 12 recites the same or similar limitations as those addressed above in claim 2, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 13, see discussion of claim 12 above, while Roberts in view of Sullivan in further view of Aleman teaches the method above Claim 13 recites the same or similar limitations as those addressed above in claim 3, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 14, see discussion of claim 13 above, while Aleman teaches the method above Claim 14 recites the same or similar limitations as those addressed above in claim 4, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 16, see discussion of claim 15 above, while Roberts in view of Sullivan teaches the method above Claim 16 recites the same or similar limitations as those addressed above in claim 6, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 18, see discussion of claim 11 above, while Roberts in view of Sullivan teaches the method above Claim 18 recites the same or similar limitations as those addressed above in claim 8, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 8.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, Sr. et al. (U.S. Patent Publication 2013/0085668 A1) (hereafter Roberts) in view of Sullivan et al. (U.S. Patent Publication 2018/0121864 A1) (hereafter Sullivan) in further view of Roberts, Sr. et al. (U.S. Patent 8,339,251 B2) (hereafter Roberts 2).

	Referring to Claim 7, see discussion of claim 1 above, while Roberts in view of Sullivan teaches the system above, Roberts in view of Sullivan does not explicitly discloses a system having the limitations of, however,

Roberts 2 teaches a staffing database configured to determine a staffing plan based at least in part on the location data of the at least one vehicle or vehicle trailer (see; col. 12, lines (61-67) of Roberts teaches determining terminal staff to plan delivery and pickup including dispatch drivers to manage delivers and pickup assignments).

The Examiner notes that Roberts teaches similar to the instant application teaches information transmission and processing systems and methods for managing freight carriers.
Specifically, Roberts discloses the remotely monitoring of trailer and vehicles in order to determine their location for use in managing the delivery of freight and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Sullivan teaches automated cross dock operations used for the  orderly movement for all inbound platforms freight, and assigning resources to unload and load including automated guided vehicles and as it is comparable in certain respects to Roberts which information transmission and processing systems and methods for managing freight carriers as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Roberts 2 teaches remotely monitoring trailers using mobile data to manage the trailers and as it is comparable in certain respects to Roberts and Sullivan which transportation dock management based on location information as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Roberts and Sullivan discloses the remotely monitoring of trailer and vehicles in order to determine their location for use in managing the delivery of freight.  However, Roberts and Sullivan fails to disclose a staffing database configured to determine a staffing plan based at least in part on the location data of the at least one vehicle or vehicle trailer.

Roberts 2 discloses a staffing database configured to determine a staffing plan based at least in part on the location data of the at least one vehicle or vehicle trailer.  

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Roberts and Sullivan a staffing database configured to determine a staffing plan based at least in part on the location data of the at least one vehicle or vehicle trailer as taught by Roberts 2 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Roberts, Sullivan, and Roberts 2 teach the collecting and analysis of data in order to manage the handling of freight being distributed and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 17, see discussion of claim 11 above, while Roberts in view of Sullivan teaches the method above Claim 17 recites the same or similar limitations as those addressed above in claim 7, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 7.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623